Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The Information Disclosure Statements filed 09/23/20, and 02/22/21 have been fully considered. 

Status of Claims

The claim set from 09/23/20 has been fully considered. Claims 1-41 are pending examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to a genus of antibodies that bind to a TIGIT sequence SEQ ID NO:22. The specification defines this as the IgV portion of the TIGIT domain. The antibodies presented in the preceding claims related to a specific structure/function relationship. The antibodies the applicants have crafted can easily be summed up in tables 2 and 3 of the specification on pgs. 30-34. The specifications teach the generation of these monoclonal antibodies in example 2 wherein the applicants administered TIGIT IgV fragments generated from hybridomas to mice. These antibodies were further tested and characterized in Examples 3-20. 
MPEP 2163.3(a)(ii) discusses the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings or by disclosure of relevant, identifying characteristics or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. The applicants have described a few antibodies in their examples but the claims are not just limited to these examples. Upon a sequence search it has been discovered that these antibodies have not been characterized in the prior art. To discover if the prior art has characterized this genus, one having ordinary skill in the art would see guidance from the art to determine embodiments of this claim.
At the time the invention was made and even after the invention was made, the art teaches that predicting an antibody structure to an epitope is not routine in the art . Hummer et al. Advances in computational structure-based antibody design. Current Opinion in Structural Biology 2022, 74:102379, herein referred to as Hummer, teaches a review of the advances in computational structure-based antibody design. (See title). Hummer teaches that recent breakthroughs in computational structure prediction have ushered in a new era where it is reasonable to assume that accurate structure will be available for most proteins. (See “Introduction” last parag.). Hummer teaches that structure prediction of antibodies has be revolutionized from adapting computer vision methods to designing complex task-specific machine learning algorithms. (See “Structure prediction” 1st parag.) Hummer teaches that given a sequence of amino acids, programs are capable of accurately predicting the structure of most proteins. (See “Structure prediction” 1st parag.). Hummer teaches that in the case for antibody design, most structural models of the target antigen will almost always be available. (See “Structure prediction” 1st parag.). Hummer teaches that for antibodies, the major remaining challenge in terms of structure prediction lies in accurately predicting the structure of the CDRs, in particular CDR-H3. (See pg 2 1st parag.). Hummer teaches that once structures have been obtained for the antibody and antigen, these can be used to assess binding potential as well as accurately predicting paratope and/or epitope.(See pg 2 right col. 1st parag.).    While Hummer teaches that it will be possible to predict antibody structure, Hummer teaches that at the publication date this is not yet a possibility (2022).  Several problems remain in the field according to Hummer such as the need for more sequence data (pg 4 right col 1st parag)., prediction of side chain atoms or structural changes on binding, accurately modeling the CDR regions, especially the CDR-H3 loop, better prediction or paratope and epitope prediction (pg 4 right col. 2nd parag.) and the development of suitable metrics for evaluating designed antibodies (pg 4 right col 3rd parag.). Hummer concludes while there are still areas to improve upon, research, data collection and computational method development over the past decades have laid a strong foundation for eventually achieving in silico antibody design. (See “Conclusion” last sentence pg 5). Thus, it is believed that antibody prediction is not possible for the claimed material.
As shown above in Hummer, it is not possible to predict the antibody with only epitope information. Hummer teaches that the amino acid structure of CDRs is required to predict an antibody structure. Claims 14-17 are to a genus of antibodies that bind to antigen SEQ ID NO:22. Claim 14 gives an antigen but does not disclose an antibody structure. Claims 15-17 adds mutations to the antigen but does not disclose antibody structures that bind to this mutant antigen embodiments. Claims 18-21 are similarly crafted but Claims 18-21 do show both an antigen structure and a reference antibody. Based off the claim limitations, one having ordinary skill in the art would not be able to envision this claimed genus that correlate to function of binding to SEQ ID NO:22. It is acknowledged that the production of the antibodies disclosed in the spec used portions of the IgV domain of TIGIT. Thus, it is believed that the antibodies of table 2 should bind to the IgV domain of TIGIT and fit the claimed limitations of claims 14-21. However, the language of the claims suggest that the claim is directed to more than just these antibodies
	A representative number of species would need to be demonstrated to show that the applicants have possession of the invention. Out of the many possible antibodies produced by the applicant’s method, three antibody structures were used and modified for further experimentation: 7D4, 2C9, and 3A9. These antibodies and their modifications are shown in Tables 2 and 3 of the specification. These antibodies have been determined to be novel over the prior art. For example, the structure of 7D4 in a fusion search to determine matches for the HCDRS only had “hits” for sequences of the application. 

    PNG
    media_image1.png
    231
    660
    media_image1.png
    Greyscale

The closest match to 7D4 in the prior art that was not from the applicant’s work does not read on TIGIT antibodies. This feature is prevalent throughout the fusion search results and was not unique to just 7D4. As of the mailing of this action the search results should be made of record. Thus, the genus of the claimed limitation would be limited to allow variance of the species structures enabled and characterized only from the specifications.  
It is noted in the specifications that many structures of these antibodies are very similar to one another and fail to teach adequately the variation in structure/function to lay possession of the claimed genus. For example, the difference between 7D4 and 3H2 lies in HCDR 3 as shown below: 

    PNG
    media_image2.png
    56
    447
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    59
    448
    media_image3.png
    Greyscale


This change in the HCDR3 of 3H2 is only in the first 3 amino acids. Antibodies of the disclosure that have similar structures in the HCDRs and LCDRs to 7D4 include  hz7D4 (humanized 7D4), 1G3 (3 AA substitution), 2F1 (3 AA substitution), and 3H2 (3 AA substitution). Another group of similar antibodies include 1A11 and 1E3 which have the majorities of the CDRs in common but have a different LCDR3. Out of the antibodies disclosed, the applicants have created 4 sub genus groups 2C9, 3A9, 1A11 group, and the 7D4.  1A11 has a modified LCDR3 instead of a heavy chain and is thus considered a subgroup. There is enough written description to claim variance in the HCDR3 of the 7D4 group as it seems that the first 3 amino acids of the HCDR3 region can have variance as noted in 1G3, 2F1, and 3H2. The other groups do not have enough of a structure/function relationship to determine what parts of the antibody structure could change that would result in TIGIT binding antibody. Thus, the written description requirement for the genus of TIGIT binding antibodies has not been met as applicants shown possession of this genus. 


Allowable Subject Matter

Claims 1-13 and 22-41 are allowed. 
Claims 1-13, 22, and 37-39 are reliant on the structures provided in claim 1. These structures have not been found in the prior art. Thus, the claimed compositions are novel and cannot be anticipated or made obvious over the prior art. 
Claims 23-36 and 40-41 are to methods using the novel compositions. Claims 23-36 related to methods with the same method steps of administering the antibody(-ies) or antibody fragment(s) of claim 1. It is believed these method claim limitations are met upon administering this composition. Claims 40-41 relate to the isolated nucleic acids of claim 37. The claimed methods and claimed method steps require the novel claimed compositions and as such share the novelty of the composition claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647